Holden, J.,
delivered the'opinion of the court.
The appellant, Ben Pickens, was convicted of murder, and sentenced to death.
On the night of May 31, 1921, T. G. Gross was murdered in his store at Holly Ridge. He was postmaster, and conducted a small country store. It was shown that Mr. Gross was struck with an ax, and also chopped Avith a hatchet, his pockets were rifled, and the post office Avas robbed by the murderer or murderers. When the murder was discovered the next morning the appelant and tAvo other negroes, Buck Kenard and Gerrard White, were charged with the crime. The circumstantial evidence connecting appellant Avith the crime Avasvery scant, and Avholly insufficient alone to sustain the charge against him. But at *195the trial, iu addition to the slight proof connecting him with the crime, the court permitted the state, over the objection of appellant, to introduce in evidence a plea of guilty of Buck Kenard, one of the other negroes charged Avith the crime and also alloAved the state to show the conviction of Gerrard White, the other negro charged with the crime. After the introduction of this testimony the court permitted the state to introduce an alleged confession of Gerrard White with all its details in which White confessed the crime and implicated the appellant as one of the parties who assisted in the killing with the use of the hatchet. All of this testimony Avas allowed to go to .the jury over the objection of appellant. And the jury upon this proof rendered a verdict of guilty.
It seems needless for us to say that the court committed grave and fatal error in permitting this testimony to be introduced by the state. The plea of guilty of Buck Kennard, and the conviction of Gerrard White, and his confession implicating appellant, Avere all incompetent to establish the guilt of appellant, and especially so since the confession was made after the commission of the crime, and not in the presence of appellant.
There is no testimony Avhatever in the record substantially tending to show a conspiracy betAveen the three ne-groes to commit the crime. The fact that Buck Kenard had pleaded guilty to the crime, and that Gerrard White had been convicted of the killing, and confessed the fact, could in no possible view be considered as competent to show the guilt of the appellant, Pickens; and we have been unable to conceive of any rule or reason for the admission of the testimony.
For the errors committed, the judgment of the lower court is reversed, and the cause is remanded for a new trial.
Reversed and remanded.